Exhibit 10.1

May 2, 2013

Keith Block

36 Commonwealth Avenue

Boston, MA 02116

Dear Keith,

I am pleased to offer you a position with salesforce.com, Inc. (the “Company”)
as President and Vice Chairman of the Company for a start date of June 1, 2013,
reporting to Marc Benioff, the Chief Executive Officer of the Company, on the
terms set forth herein (which, if accepted by you, will constitute a legally
binding contract between you and the Company). You shall have the duties,
authority and responsibilities consistent with the duties, authority and
responsibilities typically performed by persons serving in such capacities of
businesses of similar size, including the responsibilities set forth in Exhibit
A attached hereto. As soon as practicable following your start date and subject
to approval by the Board of Directors of the Company, and as a material term of
our agreement, you will be appointed as a member of the Board of Directors of
the Company. This offer of employment is contingent upon acceptable results from
a background investigation. This offer is also contingent upon your being
eligible to work in the United States. For purposes of federal immigration law,
you will be required to provide the Company documentary evidence of your
identity and eligibility for employment in the United States. Such documentation
must be provided to us within three (3) business days of your hire date, or your
employment may be terminated.

 

  I. Compensation

If you decide to join us, you will receive an initial annual base salary of
$1,000,000 which will be paid semi-monthly, less applicable withholdings, in
accordance with the Company’s normal payroll procedures. In addition, you will
receive an initial annual bonus of 100% of your base salary, and such further
annual bonuses as may be determined from time to time by the Company’s Board of
Directors (of any committee thereof), based on periodically articulated metrics
as to individual performance, Company performance and a corporate matrix,
provided you shall have the same opportunity to participate proportionately in
the Company’s bonus plans and arrangements as the other senior executives of the
Company. Your base salary will be reviewed at the first time after the date
hereof that the Company generally reviews its senior executives and annually
thereafter, and may be increased in connection with such review if and to the
extent such an increase is determined to be appropriate by the Compensation
Committee of the Board of Directors of the Company. Your base salary in any year
shall not be less than your base salary in the preceding year.

 

  II. Equity Grants and Section 16 Executive Officer Designation

Subject to approval of the Compensation Committee of the Company’s Board of
Directors at the next meeting of such committee, you will be granted an option
to acquire 1,250,000 shares of Common Stock at an exercise price equal to the
per share closing price of the Company’s common stock as quoted on the New York
Stock Exchange on the grant date, vesting 25% on the first anniversary of the
grant date and l/48th of the grant amount each month thereafter.

 

1



--------------------------------------------------------------------------------

The above grants are subject to the terms and conditions of the SFDC Option Plan
and your grant agreement(s), which will be provided to you shortly after the
grant date, this agreement (should you choose to accept it), and the laws of
your state of residence. The vesting date of vesting date of Option grants will
be set upon the Board’s approval and you will be notified in writing of the
same. The Company will provide you with a copy of the SFDC Option Plan upon
request.

The Company reserves the absolute right in its sole discretion to suspend,
modify, cancel or terminate the SFDC Option Plan at any time without
compensation to you or any other of the participating employees. Your
participation in the SFDC Option Plan is entirely voluntary and the benefits
that are afforded under the SFDC Option Plan do not form an employment contract
with the Company or its subsidiaries. The Options acquired under the SFDC Option
Plan are not part of your salary or other remuneration for any purposes,
including, in the event your employment is terminated, for purposes of computing
payment during any notice period, payment in lieu of notice, severance pay,
other termination compensation or indemnity (if any) or any similar payments.
You remain responsible to comply with any applicable legal requirements in
connection with your participation in the SFDC Option Plan and for any taxes
arising from the grant, vesting or exercise of Options, the subsequent sale of
your shares and the receipt of any dividends (regardless of any tax withholding
and/or reporting obligations). Further, we recommend that you seek independent
advice from your personal accountant or tax advisor at your own expense
regarding the tax implications of your participation in the SFDC Option Plan.

Subject to approval by the Company’s Board of Directors, you (1) will be
designated as an “executive officer” for purposes of Section 16 of the
Securities Exchange Act of 1934, as amended (a “Section 16 Officer”), and
(2) will receive a change of control and retention agreement which contains
terms similar to that of other Section 16 Officers of the Company who report to
the CEO.

 

  III. Company Benefits

As a Company employee, you are also eligible to receive the employee benefits to
which other senior executives are generally eligible. The Company reserves the
right to change the benefits and compensation programs at any time.

The Company will also reimburse you for all reasonable expenses incurred by you
in connection with the performance of your duties hereunder upon receipt of the
documentation therefore in accordance with the Company’s regular reimbursement
procedures and practices in effect from time to time.

As part of your employment with salesforce.com, the Company will make available
to you up to 200 hours per year of private jet aircraft transportation for
business use, pursuant to and consistent with the Company’s private aircraft
policy and arrangements. In the event that you believe that additional hours of
flight time are required in any given year to discharge your duties, you may
request such additional hours, which the Company may choose to make available in
its discretion but will not be unreasonably witheld.

 

2



--------------------------------------------------------------------------------

  IV. At Will Employment

If you choose to accept this offer, your employment with the Company will be
“at-will” and will be for no specified period. As a result, you will be free to
resign at any time, for any reason or for no reason, as you deem appropriate.
The Company will have a similar right and may conclude its employment
relationship with you at any time, with or without cause or advance notice,
subject in all instances to the provisions of Sections VIII and IX hereof. This
also means that the Company can change or modify the terms and conditions of
your employment including, without limitation, your job duties, reporting
structure and compensation, at any time with or without cause, provided that the
provisions of Section IX shall have priority over any provisions to the contrary
in this Section IV.

 

  V. Obligations to Third Parties

In your work for the Company, you will be prohibited from using or disclosing
any confidential, proprietary or trade secret information of any former employer
or other person to whom you have an obligation of confidentiality. Rather, you
will be required to use only information that is generally known and used by
persons with training and experience comparable to your own, is common knowledge
in the industry or otherwise legally in the public domain, or is otherwise
provided or developed by the Company. You agree that you will not bring onto
Company premises or use in your work for the Company any unpublished documents
or property belonging to any former employer or third party that you are not
authorized to use and disclose. You further represent that when working for the
Company, you will not violate the terms of any restrictive contract you might
have signed with a former employer or other person. By accepting employment with
the Company, you are representing that you will be able to perform your job
duties within these parameters.

Provided you (i) disclose in writing to the Company any contractual restrictions
you may owe to prior employers, including any restrictive covenants you may be
bound by, (ii) represent that you are not subject to any non-competition
agreement or other restrictive covenant which will prevent you from performing
your duties as defined in this offer of employment, and (iii) at all times
comply, in good faith, with your continuing obligations to your former employer
whether contractual or pursuant to applicable law, the Company (a) will
indemnify you and hold you harmless to the fullest extent allowable under
Delaware law, California Labor Code Section 2802, salesforce.com Company bylaws
and the Company’s Indemnification Agreement provided to similarly situated
executives and attached hereto as Exhibit B; and (b) agrees that the provisions
of your Employee Inventions and Proprietary Rights Assignment Agreement will not
be applied in any manner which conflicts with this provision, and in the event
such a conflict arises related to a matter which may require the Company to
indemnify you, the terms of this offer of employment will govern your rights to
indemnity. You understand that you are responsible for obtaining your own legal
advice on the enforceability and extent of any restrictive covenants you have
signed with any former employer. By accepting and agreeing to this offer you
(i) hereby affirm that you have disclosed in writing to the Company any
contractual obligations you may owe to prior employers, including any
restrictive covenants you

 

3



--------------------------------------------------------------------------------

may be bound by; (ii) hereby represent that you are not subject to any
non-competition agreement or other restrictive covenant which will prevent you
from performing your duties as defined in this offer of employment; and
(iii) hereby agree that at all times you will comply, in good faith, with your
continuing obligations to your former employer whether contractual or pursuant
to applicable law.

 

  VI. Arbitration Agreement

Attached as Exhibit C to this offer letter is an arbitration agreement for your
review. Once you have reviewed it, please sign and date it where indicated and
return it along with the other documents provided with this offer letter in the
enclosed envelope.

 

  VII. Outside Business Activities and Board Membership

Because of the nature of the Company’s business and the identities of our
customers, partners and prospects, outside activities (including for example
sitting on the board of another company) may present many areas of actual or
potential conflict. If you wish to engage in any outside activities that take
time away from your job at the Company, create a possible conflict with the
Company or are related in any way to the Company’s business, you must disclose
these activities to the Company immediately and prior to your start date.
Notwithstanding the foregoing, you may engage in charitable, civic, fraternal
and professional association activities and may manage personal investments so
long as they do not unreasonably interfere with the carrying out of your duties
and responsibilities hereunder and are consistent with the Company’s Code of
Conduct. As soon as practicable following your start date and subject to
approval by Board of Directors of the Company, you will be appointed as a member
of the Board of Directors of the Company. As a condition of your appointment to
the Board of Directors of the Company, in addition to any other documents
required of the Board of Directors, you must execute the board resignation
letter attached hereto as Exhibit D. In the event your employment terminates for
any reason, or in the event you notify the Company that you intend to resign for
any reason, your resignation from the Board of Directors of the Company will
become effective immediately upon your termination date or the day you give
notice of your intent to resign.

 

  VIII. Disability and Death

If you suffer a Disability (as defined below), the Company may terminate this
Agreement at any time thereafter by giving you thirty (30) days written notice
of termination. “Disability” shall mean your inability for a period of one
hundred eighty (180) consecutive days, to perform the essential duties of your
position, with any reasonable accommodation required by law, due to a mental or
physical impairment which substantially limits one or more major life
activities. If you die during your Term of Employment, the Term of Employment
and your employment with the Company shall terminate as of the date of death. In
the event of the termination of your employment due to your death or Disability,
you or your legal representatives, as the case may be, shall be entitled to:

(a) in the case of death, unpaid base salary earned through your date of death
and continued base salary at a rate in effect at the time of death for a period
of twelve (12) months following the month in which such termination of
employment due to death occurs, or in the

 

4



--------------------------------------------------------------------------------

case of Disability, unpaid base salary earned through your date of termination
plus the disability benefit available under the Company’s normal procedures and
policies for its most senior executives;

(b) any performance or special incentive bonus earned but not yet paid;

(c) pro rata bonus or other bonus(es) for the year in which employment
terminates due to death or Disability;

(d) reimbursement for expenses incurred but not yet reimbursed by the Company;
and

(e) any other compensation and benefits to which you or you legal
representatives may be entitled under applicable plans, programs and agreements
of the Company to the extent permitted under the terms hereof.

 

  IX. Severance

(a) Termination for other than Cause, Voluntary Resignation for Good Reason. If
the Company terminates your employment with the Company other than for Cause as
defined herein, or if you terminate your employment voluntarily for Good Reason
as defined herein, then, subject to the last paragraph of this Section IX(a),
you shall be entitled to:

(i) one year of your annual base salary plus an amount equal to your annual
bonus target, each at the level in effect immediately prior to your termination
date, to be paid in monthly installments for twelve (12) months following your
termination date;

(ii) any performance or special incentive bonus earned to the date of the
termination of your employment but not yet paid;

(iii) reimbursement for expenses incurred but not yet reimbursed by the Company;
and

(iv) any other compensation and benefits to which you may be entitled under
applicable documents relating to plans, programs and agreements of the Company,
including but not limited to your continued participation in the Company’s group
health plan pursuant to COBRA or otherwise.

For purposes of this agreement, “Good Reason” is defined as your resignation
within thirty (30) days following the expiration of any Company cure period (as
discussed below), following the occurrence of one or more of the following,
without your consent: (i) a material diminution of your duties or
responsibilities as described in this agreement, (ii) a material change in your
job title, (iii) the failure of the Board of Directors to nominate you for
re-election as a director other than for Cause, or your removal as a director
other than for Cause, (iv) a material reduction of your benefits pursuant to any
material benefit plan or program of the Company other than a reduction caused by
changes that are applicable to other senior executives generally, (v) your
assignment to office space which is not commensurate with your position and
title, or (vi) the failure of the Company to provide the ministerial,
administrative and secretarial support customarily associated with the title and
position or the withdrawal by the Company of any such ministerial,
administrative and secretarial support. You will not resign for

 

5



--------------------------------------------------------------------------------

Good Reason without first providing the Company with written notice of the acts
constituting the grounds for “Good Reason” within ninety (90) days of the
initial existence of the grounds for “Good Reason” and the Company will have a
reasonable cure period of not less than thirty (30) days following the date of
such notice in which to cure the defect.

The receipt of any severance pursuant to Section IX(a) will be subject to you
signing and not revoking a separation agreement and release of claims in a form
reasonably satisfactory to the Company and provided that such separation
agreement and release of claims becomes effective and irrevocable no later than
sixty (60) days following the termination date (such deadline, the “Release
Deadline”). If the release of claims does not become effective by the Release
Deadline, you will forfeit any rights to severance or benefits under this offer
of employment. In no event will severance payments or benefits be paid or
provided until the release of claims becomes effective and irrevocable.

Notwithstanding the foregoing, in the event that you accept employment with
another party during the 12 months following your termination pursuant to this
Section IX(a), the Company’s obligations pursuant to Sections IX(a)(i) and
IX(a)(iv) hereof shall terminate immediately.

(b) Termination for Cause. For purposes of this agreement, “Cause” is defined as
any one of the foregoing: (i) an act of dishonesty made by you in connection
with your responsibilities as an employee, (ii) your conviction of, or plea of
nolo contendere to, a felony or any crime involving fraud, embezzlement or any
other act of moral turpitude, (iii) your gross misconduct, (iv) your
unauthorized use or disclosure of any proprietary information or trade secrets
of the Company or any other party to whom you owe an obligation of nondisclosure
as a result of your relationship with the Company; (v) your willful breach of
any obligations under any written agreement or covenant with the Company; or
(vi) your continued willful failure to perform your employment duties, provided,
however, that in the case of (iii), (v) and (vi) Cause will only be deemed to
exist in the event that you have failed to cure (if curable) such misconduct,
breach or failure within thirty (30) days following written notice by the
Company. In the event your employment is terminated by the Company for Cause,
you shall be entitled to:

(i) unpaid base salary earned at the rate in effect at the time of your
termination through the date of termination of your employment;

(ii) any performance or special incentive bonus earned to the date of
termination of your employment termination but not yet paid;

(iii) reimbursement for expenses incurred but not yet reimbursed by the Company;
and

(iv) any other compensation and benefits to which you may be entitled under
applicable documents relating to plans, programs and agreements of the Company,
including but not limited to your continued participation in the Company’s group
health plan pursuant to COBRA or otherwise.

 

6



--------------------------------------------------------------------------------

  X. Section 409A

The Company intends for all payments and benefits under this offer letter to
comply with or be exempt from the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and any guidance promulgated thereunder
(“Section 409A”) so that you will not be subject to an additional tax under
Section 409A on any payments or benefits under this offer letter, and any
ambiguities or ambiguous terms herein will be interpreted to so comply or be
exempt. As a result, payment of all or a portion of any termination-related
benefits will be delayed until the first payroll date that occurs on or after
the date that is 6 months and 1 day following your termination of employment if
and to the extent necessary to avoid subjecting you to an additional tax under
Section 409A on any such termination-related payments. In addition, each payment
and benefit payable under this offer letter is intended to constitute a separate
payment for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. You
and the Company agree to work together in good faith to consider amendments to
this offer letter and to take such reasonable actions that are necessary,
appropriate or desirable to avoid subjecting you to an additional tax or income
recognition under Section 409A prior to actual payment of any payments and
benefits under this offer letter, as applicable. In no event will the Company
reimburse you for any taxes that may be imposed on you as a result of
Section 409A.

 

  XI. MISCELLANEOUS

(a) Indulgences, Etc. Neither the failure nor any delay on the part of either
you or the Company to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.

(b) Controlling Law. Except as otherwise provided herein, this Agreement and all
questions relating to its validity, interpretation, performance and enforcement
(including, without limitation, provisions concerning limitations of actions),
shall be governed by and construed in accordance with the laws of the State of
California, notwithstanding any conflict-of-laws doctrines of such jurisdiction
to the contrary, and without the aid of any canon, custom or rule of law
requiring construction against the draftsman.

(c) Binding Nature of Agreement. This Agreement shall be binding upon and shall
inure to the benefit of the Company, its permitted successors and permitted
assigns and shall be binding upon Executive and shall inure to you and your
estate and personal representatives. This Agreement may not be assigned by
either party (including by operation of law) without the prior written consent
of the other party.

This offer letter, together with the exhibits hereto and the other documents
referred to herein, fully sets forth all of your compensation information and
other terms of your employment with the Company, and you agree that in making
your decision to join the Company you are not relying on any oral or other
representations concerning any other compensation or consideration or the
duration of your employment with the Company, including but not limited to any
value associated with your stock options or restricted stock units, or any other
terms of

 

7



--------------------------------------------------------------------------------

employment. In the event of any conflict or inconsistency between this offer
letter and any other document, the terms of this offer letter shall control and
supersede any inconsistent terms or provisions of any other document.

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it to me. A duplicate original is
enclosed for your records. In addition to this offer letter and the exhibits
hereto, you will also be required to sign an Employee Inventions and Proprietary
Rights Assignment Agreement (“Proprietary Rights Agreement”) and the Company’s
Global Employee Handbook and Code of Conduct as a condition of your employment.
This offer letter, along with any other agreements referred to herein, set forth
the terms of your employment with the Company and supersede any prior
representations or agreements, whether written or oral. This letter may not be
modified or amended except by a written agreement, signed by the Company and by
you.

We look forward to working with you at salesforce.com. Welcome aboard!

 

Best Regards, /s/ Burke F. Norton Burke F. Norton Chief Legal Officer

 

AGREED TO AND ACCEPTED /s/ Keith Block Keith Block

 

8